Order entered June 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01077-CR

                         CARL YANCY JR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F05-40209-R

                                     ORDER

      Before the Court is appellant’s April 21, 2021 motion for an extension of

time to file his pro se response to the Anders brief filed by appointed counsel. We

GRANT the motion and ORDER appellant’s brief due by August 2, 2021.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE